Case 1:18-cv-03368-RLY-MPB Document 21 Filed 03/08/19 Page 1 of 4 PageID #: 158



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 CHRISTOPHER MCCALLEY and                             )
 MARILYN MCCALLEY, Individually and                   )
 as Parents of PATRICK MCCALLEY,                      )   Case Number: 1:18-cv-3368-RLY-MPB
 Deceased,                                            )
                                                      )
                              Plaintiffs,             )
                 v.                                   )
                                                      )
 CARMEL CLAY SCHOOL                                   )
 CORPORATION, doing business through the              )
 Board of School Trustees of the Carmel Clay          )
 Schools, CARMEL HIGH SCHOOL, CITY                    )
 OF CARMEL, TOBY STEELE, NICHOLAS                     )
 WAHL, and CARMEL POLICE OFFICER                      )
 PHIL HOBSON,                                         )
                                                      )
                                        Defendants.   )

                        PLAINTIFFS’ PRELIMINARY EXHIBIT LIST

          Pursuant to the Case Management Order entered herein, Paragraph IIIC, Plaintiffs hereby

 file their Preliminary Exhibit List.


          1.     Carmel High School discipline policies published to students and parents in effect

 in October 2016.

          2.     Patrick McCalley’s cell phone and personal affects with him at the time of his

 death.

          3.     Handwritten note of Patrick McCalley written on 10/6/16 and left in his home.

          4.     “Affidavit” which document is dated 8/6/16 but written on 10/6/16, signed by

 Patrick McCalley.

          5.     School note summoning Patrick McCalley to see T. Steele “now”.

          6.     Patrick McCalley’s school records and grades.

                                                      1
Case 1:18-cv-03368-RLY-MPB Document 21 Filed 03/08/19 Page 2 of 4 PageID #: 159



           7.    Screen shots of 2 Snapchats from Patrick McCalley for which Patrick McCalley

 was disciplined in October 2016.

           8.    Screen shot of Patrick’s phone captured by CHS.

           9.    Written Statement of Toby Steele provided to Chris and Marilyn McCalley.

           10.   Written notes of John Williams from phone conversations with Chris and Marilyn

 McCalley.

           11.   Various police reports submitted to Chris and Marilyn McCalley with redactions.

           12.   Tort Claim Notice sent by the Chris and Marilyn McCalley to the Defendants.

           13.   Exhibits disclosed by defendant in their initial disclosures including a "student

 paper" advising of inappropriate and racially offensive messages and statements directed to a

 student; note with parents’ phone numbers provided by Patrick McCauley; "affidavits" provided

 as part of the investigation into inappropriate and racially offensive messages and statements

 directed to a student.

           14.   Any insurance agreement providing coverage to the Defendants identified in their

 initial disclosures.

           15.   Any other documents, materials, audio and video recordings relevant to this

 action.

           16.   Any and all documents produced to Plaintiffs by any other party to this lawsuit in

 response to written discovery or depositions.

           17.   Any and all depositions taken in connection with this action, including any

 exhibits thereto.

           18.   Any and all pleadings and motions filed in this case, including any exhibits

 thereto.


                                                 2
Case 1:18-cv-03368-RLY-MPB Document 21 Filed 03/08/19 Page 3 of 4 PageID #: 160



         19.    Any and all documents produced by non-parties.

         20.    Any and all documents listed by any party to this action on any to the list filed in

 this case.

         21.    Any and all written reports prepared by any of the parties’ experts in this case,

 including any and all documents and things relied upon by said experts informing their opinions.

         22.    Any documents necessary for purposes of impeachment and rebuttal.

         23.    Any and all documents and things relevant to the claims and defenses in this

 action that might be discovered during the pendency of this case.

         24.    Each and every exhibit identified by Defendants in their exhibit lists and initial

 disclosures.

         Plaintiffs reserve the right to update this list as additional documents and information are

 produced by the parties, and as discovery continues in this case.

                                                       Respectfully submitted,

                                                       FLYNN & SULLIVAN, PC

                                                       /s/ Sheila M. Sullivan
                                                       Sheila M. Sullivan, Atty No. 14551-49
                                                       Attorney for Plaintiffs
                                                       8910 Wesleyan Road, Suite C
                                                       Indianapolis, IN 46268
                                                       Tel: 317-660-4770




                                                  3
Case 1:18-cv-03368-RLY-MPB Document 21 Filed 03/08/19 Page 4 of 4 PageID #: 161



                                  CERTIFICATE OF SERVICE
        The undersigned hereby certifies that, on this 8th day of March, 2019, a copy of the

 foregoing will be filed through the Court’s electronic filing system and service will be made on

 all registered counsel through the electronic filing system:

 Paul T. Belch                                        Liberty L. Roberts
 Travelers Staff Counsel of Indiana                   Church Church Hittle & Antrim
 pbelch@travelers.com                                 lroberts@cchalaw.com



                                                        /s/ Sheila M. Sullivan_________________
                                                        Sheila M. Sullivan


 FLYNN & SULLIVAN, P.C.
 8910 Wesleyan Road, Suite C
 Indianapolis, IN 46268
 Telephone: 317-660-4770
 Facsimile: 317-660-4765
 Email: sheila@fstrial.com




                                                  4
